                       Case 20-12602-BLS               Doc 223-1         Filed 07/27/21          Page 1 of 3

                                                      Notice Recipients
District/Off: 0311−1                        User: admin                           Date Created: 7/27/2021
Case: 20−12602−BLS                          Form ID: pdfodc                       Total: 118


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
aty         Pachulski Stang Ziehl & Jones LLP
aty         Kelley Drye & Warren LLP
op          RSM US, LLP
aty         Curtis, Mallet−Prevost, Colt & Mosle LLP
aty         Winston & Strawn LLP
15169860 DOCS_LA:333137.1 23629/001
15169859 DOCS_LA:333137.1 23629/0012
                                                                                                                     TOTAL: 7

Recipients of Notice of Electronic Filing:
ust         U.S. Trustee         USTPRegion03.WL.ECF@USDOJ.GOV
trans       Reliable Companies            gmatthews@reliable−co.com
op          Kurtzman Carson Consultants LLC               info@kccllc.com
aty         Albert Kass         ECFpleadings@kccllc.com
aty         Brett D. Fallon        brett.fallon@faegredrinker.com
aty         Brya Michele Keilson            bkeilson@morrisjames.com
aty         Colin R. Robinson           crobinson@pszjlaw.com
aty         Emily Kuznick          ekuznick@stroock.com
aty         Eric J. Monzo         emonzo@morrisjames.com
aty         James S. Carr         KDWBankruptcyDepartment@kelleydrye.com
aty         Jason A. Gibson         gibson@teamrosner.com
aty         Jeffrey Chubak         jchubak@aminillc.com
aty         Jonathan B Butler          jbutler@ciklinlubitz.com
aty         Juliet M. Sarkessian          juliet.m.sarkessian@usdoj.gov
aty         Marie Hofsdal          mhofsdal@pryorcashman.com
aty         Matthew Barry Lunn             bankfilings@ycst.com
aty         Maxim B. Litvak          mlitvak@pszjlaw.com
aty         Patrick Sibley        psibley@pryorcashman.com
aty         Richard J. Bernard          richard.bernard@faegredrinker.com
aty         Seth H. Lieberman           slieberman@pryorcashman.com
                                                                                                                    TOTAL: 20

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Emergent Capital, Inc.        1200 North Federal Highway          Suite 200       Boca Raton, FL 33432
cr          Ad Hoc Group of Senior Secured Noteholders            c/o Faegre Drinker Biddle & Reath LLP         1177 Avenue of
            the Americas, 41st Fl        New York, NY 10036
aty         Brett Lawrence         Stroock & Stroock & Lavan LLP           180 Maiden Lane         New York, NY 10038−4982
aty         Carol W. Sherman          Kelley Drye & Warren LLP           101 Park Avenue         New York, NY 10178
aty         Gabriel Hertzberg         Curtis, Mallet−Prevost, Colt & Mosle LLP         101 Park Avenue         New York, NY
            10178
aty         James H. Millar        Faegre Drinker Biddle & Reath LLP           1177 Avenue of the Americas         New York, NY
            10036−2714
aty         Konstantinos (Dean) Katsionis          Kelley Drye & Warren LLP          101 Park Avenue         New York, NY 10178
aty         Kyle R. Kistinger        Faegre Drinker Biddle & Reath LLP          1177 Avenue of the Americas, 41st Fl       New
            York, NY 10036
aty         Laura E. Appleby         Faegre Drinker Biddle & Reath          1177 Avenue of the Americas, 41st Fl       New York,
            NY 10036
aty         Matthew Garofalo          Stroock & Stroock & Lavan LLP           180 Maiden Lane          New York, NY 10038
aty         Richard M. Pachulski         Pachulski Stang Ziehl & Jones LLP          150 California Street      15th
            Floor       San Francisco, CA 94111
aty         Robert F. Poppiti, Jr.       Young, Conaway, Stargatt & Taylor, LLP          1000 North King
            Street      Wilmington, DE 19801
15396146 AIG Property Casualty, Inc.           80 Pine Street, 13th Floor       New York, NY 10005
15301569 Allan J. Pohl and Kimberly Sheris            515 N. Flagler Drive       Suite 2100        West Palm Beach, FL
            33401
15169801 Arlean Lee           2625 SW 133rd Avenue            Miramar FL 33027−3882
15169803 BMM Capital LLC               200 E 94th St, Apt PH5         New York City, NY 10128
15169802 Band & Co             1555 N. Rivercenter Drive        Suite 302        Milwaukee, WI 53212
15169804 Brennan Opportunities Fund I LP             1 Sea Breeze Court        Napa, CA 94559
15169805 CEDE & CO (Fast Account)               PO Box 20         Bowling Green Station         New York, NY 10004
15169806 Convertible Unsecured Notes Trustee             U.S. Bank National Association         Attention: Corporate
            Trust       One Federal Street, 10th Floor        Boston, MA 2110
15169807 Counsel to the Senior Secured Notes Trustee            K&L Gates LLP          Andy Skouvakis, Scott E.
            Waxman         Stacey E. Roberts         600 N. King Street, Suite 901       Wilmington, DE 19801
15169808 Counsel to the Supporting Convertible Unsecured No              Stroock & Stroock & Lavan LLP          Brett Lawrence,
            Esq.       Matthew G. Garofalo, Esq.          180 Maiden Lane         New York, NY 10038−4982
                       Case 20-12602-BLS                 Doc 223-1           Filed 07/27/21            Page 2 of 3
15169810   Counsel to the Supporting Senior Secured Noteholde                Faegre Drinker Biddle & Reath LLP            Brett D.
           Fallon        222 Delaware Avenue              Suite 1410         Wilmington, DE 19801
15169809   Counsel to the Supporting Senior Secured Noteholde                Faegre Drinker Biddle & Reath LLP            James H.
           Millar, Esq.        Laura E. Appleby, Esq.            1177 Avenue of the Americas, 41st Floor            New York, NY 10036
15169811   Counsel to theConvertible Unsecured Notes Trustee                Foley & Lardner LLP           Richard J. Bernard,
           Esq.        90 Park Avenue           New York, NY 10016
15169812   Covington & Burling LLP             Jason Raofield           One CityCenter          850 Tenth Street, NW          Washington,
           DC 20001−4956
15169813   David Haring          10048 Cielo Drive            Beverly Hills, CA 90210
15169814   David Haring          East Lyford Lane 7776            Nassau, Bahamas,
15169815   David Sasso         4320 NE 16th Avenue              Oakland Park, FL 33334
15169568   Delaware State Treasury           820 Silver Lake Blvd., Suite 100           Dover, DE 19904
15345412   Edward Scharfenberg           Law Office of Edward Scharfenberg, LLC                 111 West Jackson Blvd.          Suite
           1700         Chicago, IL 60604
15344969   Emergent Capital, Inc.          5431 NW 21st Avenue              Boca Raton, FL. 33496           Boca Raton, FL 33496
15169816   Evermore Global Value Fund              89 Summit Avenue             3rd Floor        Summit, NJ 07901
15169817   FFI Holdings PLC           15 Conduit Street           London, England, W1S 2XJ,
15169818   Film Finances, Inc.         9000 Sunset Boulevard, Suite 1400             Los Angeles, CA 90069
15169819   First National Bank         1835 N. Valley Mills Dr.            Waco, TX 76710−2662
15169820   Gary Arnold          19030 Skyridge Circle            Boca Raton, FL 33498−6223
15169821   Gerald Hellerman          5431 NW 21st Avenue               Boca Raton, FL 33496−3446
15169822   Harvey Werblowsky            Emergent Capital, Inc.           1200 North Federal Hwy             Suite 200       Boca Raton,
           FL 33432
15169567   Internal Revenue Service           P. O. Box 7346           Philadelphia, PA 19101−7346
15169823   Internal Revenue Service           PO Box 7346            Philadelphia, PA 19101−7346
15169824   Investco 1 LLC          204 Woodhew Drive              Woodway, TX 76712
15169825   Ironsides Partners Special Situations Master Fund             Guland House           Grand Cayman
           KY1−1104           Cayman Islands,
15396258   Jade Mountain Partners, LLC             400 Madison Avenue, 17th Floor              New York, NY 10017
15169826   James G. Wolf          105 Flyway Drive            Kiawah Island, SC 29455
15169827   James Hua          Opal Advisors           500 108th Avenue NE            11th Floor         Bellevue, WA 98004
15169828   Joe Sarachek / JSARCO, LLC               c/o Kelley Drye & Warren LLP              101 Park Avenue          New York, NY
           10178
15169829   Jonathan B. Butler, Esq.         Ciklin Lubitz           515 N. Flagler Drive, 20th Floor         West Palm Beach, FL
           33401
15169830   Joseph E. Sarachek          22 Harvest Drive           Scarsdale, NY 10583
15169831   Kerry Far Eastern Investments Limited             Commence Chambers               P.O. Box 2208          Road Town Tortola,
           BVI,
15169508   MASSACHUSETTS DEPARTMENT OF REVENUE                                 MASS. DEPT. OF REVENUE ATTN: BANKRUPTCY
           UNIT          P.O. Box 9564           Boston, MA 02114−9564
15169832   Matthew D. Houk           Horizon Kinetics LLC              470 Park Avenue South           New York, NY 10016
15169833   Matthew Epstein          Evermore Global             89 Summit Avenue            3rd Floor        Summit, NJ 07901
15300009   Mediant Communications Inc.              Finance Dept.          400 Regency Forest Drive, Suite 200           Cary, NC
           27518
15169834   Mimesis Capital Partners LLC             Adam Kalkin           40 Quimby Lane            Bernardsville, NJ 07924
15169835   Miriam Martinez          Emergent Capital, Inc.            1200 North Federal Hwy            Suite 200        Boca Raton, FL
           33432
15791419   NJ Division of Taxation          PO Box 245            Trenton, NJ 08695−0245
15169838   NYROY* Acct # 1514              c/o Royal Bank of Canada − Portfolio Ser              Attention: Portfolio Service
           Group         200 Vesey Street, 14th Floor            New York, NY 10281−8098
15169836   Nelson Mullins Riley & Scarborough LLP                Steven Ellison         One North Clematis Street, Suite
           500        West Palm Beach, FL 33401
15169837   New York State Nurses Association Pension Plan                P.O. Box 12430           Albany, NY 12212
15169839   Office of the United States Trustee           J. Caleb Boggs Federal Building           844 N. King Street
           #2207         Wilmington, DE 19801
15169840   Opal Sheppard Opportunities Fund I LP               40 Lake Bellevue Drive           Suite 245        Bellevue, WA
           98005
15396257   Palomino JV GP Limited             c/o Jade Mountain Partners, LLC             400 Madison Avenue, 17th Floor           New
           York, NY 10017
15396250   Palomino JV, L.P.          c/o Jade Mountain Partners, LLC             400 Madison Avenue, 17th Floor            New York,
           NY 10017
15169841   Pat Curry / PJC Investments, LLC             204 Woodhew Drive             Woodway, TX 76712
15169842   Patrick Brennan         Brennan Asset Management, LLC                 1 Sea Breeze Court          Napa, CA 94559
15344926   Patrick J. Curry        204 Woodhew Drive              Woodway, TX 76612
15396142   Phillip Goldstein        60 Heritage Drive            Pleasantville, NY 10570
15169843   RCK Holdings LLC             c/o Ironsides Partners LLC            100 Summer Street          Suite 2705         Boston, MA
           2110
15169849   RSM US LLP            Kesh Iyer & Kenton Thompson                300 S. Tyron Street         Suite 1500        Charlotte, NC
           28202
15169844   Reed Smith LLP           Casey D. Laffey, Esq.            599 Lexington Avenue            29th Floor        New York, NY
           10022
15169845   Regents of the University of Michigan             5082 Wolverine Tower            3003 S. State Street        Ann Arbor, MI
           48109−1287
15169846   Rob Fink         34 Wotton Road             Essex Fells, NJ 07021
15345413   Robert C. Knapp          100 Summer Street             Suite 2705         Boston, MA 02110
15169847   Robert C. Knapp          Ironside Partners, LLC            100 Summer Street           Suite 2705        Boston, MA
           02110
                      Case 20-12602-BLS                Doc 223-1          Filed 07/27/21          Page 3 of 3
15169848   Roy J. Patterson        River City Management, LLC            13616 California Street       Suite 110       Omaha, NE
           68154
15169854   SMT Nominees (UK) Limited Client A/C FREYCOR                   1st Floor       155 Bishopsgate        London EC2M
           3XU UK,
15169569   Secretary of State        Division of Corporations         Franchise Tax        P.O. Box 898       Dover, DE
           19903
15169565   Securities & Exchange Commission             100 F Street, NE        Washington, DC 20549
15169566   Securities & Exchange Commission             New York Regional Office          Attn: Mark Berger, Regional
           Director        Brookfield Place        200 Vesey Street, Suite 400         New York, NY 10281−1022
15169850   Senior Secured Notes Trustee          Wilmington Trust, N.A., as Indenture Tru         Attention: Capital Markets
           Insurance Ser         300 Park Street, Suite 390        Birmingham, Michigan 48009
15169851   Sirius International Insurance Corp         Birger Jarlsgatan 57B        SE−113 96 Stockholm          Sweden,
15169852   Sirius International Insurance Corp. (publ) (a/c x        Birger Jarlsgatan 57B       SE−113 96
           Stockholm         Sweden,
15169853   Sirius International Insurance Corp. (publ) (a/c x        Birger Jarlsgatan 57B       SE−113 96
           Stockholm         Sweden,
15169855   The Regents of the University of Michigan           890 Summit Avenue           Summit, NJ 07901
15299318   U. S. Bank National Association          Richard Bernard         Foley & Lardner LLP         90 Park Avenue         New
           York, NY 10016
15169856   U.S. Securities and Exchange Commission             Attn: Bankruptcy Counsel         444 South Flower Street, Suite
           900        Los Angeles, CA 90071−9591
15396255   White Eagle Asset Portfolio, LP         c/o Jade Mountain Partners, LLC          400 Madison Avenue, 17th
           Floor        New York, NY 10017
15301570   Wilmington Trust, National Association, as Indentu           Pryor Cashman LLP Attn: Seth Lieberman           7 Times
           Square        New York, NY 10036
15169857   Winston & Strawn LLP            35 W. Wacker Drive           Chicago, IL 60601−9703
15169858   Young Conaway Stargatt & Taylor, LLP             Matthew B. Lunn, Esq.          Rodney Square         1000 North King
           Street       Wilmington, DE 198901
                                                                                                                      TOTAL: 91
